Citation Nr: 1445766	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-43 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine with a weak left lower extremity, rated as 20 percent disabling prior to December 22, 2011 and 40 percent thereafter. 

2.  Entitlement to an increased rating for hearing loss, rated as noncompensably disabling prior to December 27, 2011 and 30 percent thereafter.

3.  Entitlement to service connection for arthritis of multiple joints, to include the shoulders, knees, and feet, as secondary to a service-connected low back disability. 

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for hearing loss and entitlement to service connection for arthritis of multiple joints and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability manifests orthopedic impairment consisting of painful limited motion with forward flexion of the thoracolumbar spine approximating 30 degrees or less.

2.  The Veteran's low back disability manifests neurological impairment of the left lower extremity that most nearly approximates mild incomplete paralysis of the sciatic nerve. 

3.  The Veteran's low back disability manifests neurological impairment of the right lower extremity that most nearly approximates mild incomplete paralysis of the sciatic nerve. 
CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but not higher, for orthopedic impairment due to degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for a separate 10 percent rating, but not higher, for neurological impairment of the left lower extremity have been met.  38 U.S.C.A. § 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

3.  The criteria for a separate 10 percent rating, but not higher, for neurological impairment of the right lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Low Back 

Service connection for a low back strain with lumbar spondylosis L4-L5 was awarded in a December 1988 rating decision effective January 1, 1988.  The September 2008 rating decision on appeal continued a 20 percent evaluation for the back disability, now characterized as degenerative disc disease of the lumbar spine with intervertebral disc syndrome and weakness of the left lower extremity.  In January 2014, an increased 40 percent rating was granted effective December 22, 2011.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In his October 2010 substantive appeal, the Veteran stated that a 30 percent rating would satisfy his appeal for an increased rating for his low back condition.  A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, a claimant can choose to limit the appeal for a claim for less than the maximum rating.  See Id at 35.  In a January 2014 rating decision, an increased 40 percent evaluation was granted for the low back disability effective December 22, 2011.  In light of the Veteran's October 2010 statement limiting the scope of the increased rating appeal, the Board will also limit its analysis to whether an increased rating is warranted for the service-connected degenerative disc disease during the period prior to December 22, 2011, i.e., the period when the disability was rated less than the 30 percent evaluation specified by the Veteran.  

The orthopedic impairment associated with the Veteran's low back disability is rated under Diagnostic Code 5242 for degenerative arthritis of the spine and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

After review of the evidence, the Board finds that a 40 percent rating is warranted for orthopedic impairment due to the service-connected low back condition throughout the claims period.  The Veteran has consistently reported experiencing severe pain in his low back causing limitations to mobility and daily activities.  In February 2009, he submitted lay statements from his wife and a friend describing the effect of his low back pain on his ability to function, and private treatment records and statements from a private doctor document findings of debilitating lumbar arthritis and limitation of motion.  VA examinations conducted in September 2008 and December 2011 also demonstrate flexion limited to 30 degrees and 20 degrees, respectively, with consideration of pain and other functional factors.  Flexion limited to 30 degrees is contemplated by a 40 percent evaluation under the general rating formula.  The Board therefore finds that the Veteran's degenerative disc disease warrants a 40 percent evaluation throughout the claims period based on limitation of motion.  The assignment of the increased rating constitutes a complete grant of the benefits sought on appeal with respect to the orthopedic impairment associated with the service-connected lumbar spine condition.  Thus, the Board need not discuss whether an increased rating is possible under the general rating formula or the criteria pertaining to intervertebral disc syndrome.  

The Veteran's service-connected disability includes consideration of left leg weakness.  The general rating formula also provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that separate 10 percent ratings are warranted for neurological impairment of each lower extremity associated with the Veteran's lumbar degenerative disc disease under Diagnostic Code 8520.  This diagnostic code rates neurological impairment based on the degree of complete or incomplete paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In this case, separate 10 percent ratings are warranted for neurological deficits of the bilateral lower extremities that most nearly approximates mild.  As noted above, the Veteran's service-connected disability currently includes neurological impairment of the left lower extremity and the Veteran has consistently complained of shooting pain, dysthesia, and numbness of both legs.  Although a majority of the neurological examinations performed during the claims period were normal, the December 2011 VA examiner diagnosed the Veteran with mild impairment of the bilateral sciatic nerves.  The impairment was manifested by mild intermittent pain and mild paresthesias.  The Veteran has also reported experiencing radiating pain into his legs along with numbness and tingling in his legs and feet since February 2008.  He is competent to report the symptoms he experiences and the Board finds his statements regarding neurological complaints are credible.   The lay and medical evidence is sufficient to establish neurological impairment of the bilateral lower extremities that most nearly approximates mild incomplete paralysis of the sciatic nerves.

The record does not establish neurological impairment of the lower extremities greater than mild.  As noted above, the December 2011 VA examiner specifically characterized the Veteran's radicular symptoms as mild and there are few other objective findings of neurological deficits in the medical evidence.  In fact, a January 2011 nerve conduction study found no evidence of neuropathy in the lower extremities.  A March 2011 VA examiner also concluded that there was no evidence of peripheral neuropathy based on a normal neurological examination.  Therefore, the Board finds that the evidence establishes the presence of neurological impairment of the bilateral lower extremities that most nearly approximates mild. 

The Board further notes that the December 2011 VA examiner found that the Veteran experienced impairment of the left femoral nerve as well as the bilateral sciatic nerves.  The Board has chosen to rate the Veteran's radiculopathy under the criteria pertaining to the sciatic nerves for both lower extremities for the sake of clarity and consistency in the record.  A separate rating is not warranted for impairment of the left femoral nerve; the record does not contain any indication that the Veteran experiences symptoms of femoral nerve impairment that are separate and distinct from those manifested by the sciatic nerve.  The 10 percent ratings assigned above are based on consideration of all the Veteran's neurological symptoms, including his subjective complaints of pain and loss of sensation.  The assignment of an additional evaluation for impairment of the left femoral nerve would clearly result in pyramiding, i.e., the evaluation of the same disability under different diagnoses.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, throughout the claims period, the Veteran's service-connected low back disability warrants a 40 percent evaluation for orthopedic impairment and separate 10 percent ratings for associated right and left lower extremity neurological impairment.  The assignment of a 40 percent rating for orthopedic impairment throughout the appeals period constitutes a full grant of the benefit sought by the Veteran.  In addition, the Board has considered whether there is any other schedular basis for granting a higher rating for neurological impairment other than those discussed above, but has found none.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any increased ratings other than those granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21; 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's degenerative disc disease is manifested by orthopedic impairment consisting of painful and limited motion.  The disability also exhibits neurological impairment in the form of mild incomplete paralysis of the bilateral sciatic nerves with radiating pain and subjective sensory loss.  These manifestations are contemplated in the rating criteria.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Therefore, referral for consideration of an extraschedular rating is not warranted as the rating criteria are adequate to evaluate the disabilities on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities.  Id.

Entitlement to a TDIU is also an element of all claims for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to his lumbar degenerative disc disease.  He is not in receipt of Social Security disability benefits and retired from work as a construction mechanic in 1995 due to his age and/or duration of employment.  The medical and lay evidence does not indicate that the Veteran is unable to perform work duties due to the service-connected low back condition.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.

As a final matter, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal.  As discussed above, the Veteran specifically limited the scope of his appeal in the October 2010 substantive appeal, stating that a 30 percent rating would satisfy his appeal for an increased low back rating.  The Board has determined that a 40 percent rating is warranted throughout the claims period for orthopedic impairment from the back disability with separate ratings for neurological impairment.  The assignment of these increased evaluations constitutes a full grant of the benefits sought on appeal and additional notice or development is not required. 


ORDER

Entitlement to a 40 percent rating, but not higher, for orthopedic impairment due to degenerative disc disease of the lumbar spine throughout the claims period is granted.
Entitlement to a separate 10 percent rating for neurological impairment of the left lower extremity is granted.

Entitlement to a separate 10 percent rating for neurological impairment of the right lower extremity is granted.


REMAND

The Board finds that a remand is necessary to obtain VA medical examinations and opinions addressing the nature and etiology of the Veteran's claimed arthritis and GERD.  Service treatment records document complaints of multiple joint pains, a finding of slight degenerative joint disease in May 1985, and treatment for several episodes of gastroenteritis.  Additionally, the Veteran's private physician provided an opinion in support of the claim for service connection for arthritis in February 2011, stating that the Veteran's osteoarthritis had spread from his spine into numerous other joints.  The Veteran also reported a continuous history of GERD symptoms in his March 2008 claim for service connection.  The Veteran was provided a VA examination of his feet and knees in February 2011 and the examiner issued opinions against the claims, but the Board finds that opinions are not adequate.  They are not supported by an appropriate rationale and conflict with the examiner's own characterization of the contents of the service records.  Therefore, new VA examinations and medical opinions are required by VA's duty to assist the Veteran. 

A remand is also required to further develop the record regarding the claim for entitlement to an increased rating for hearing loss.  VA and private audiograms conducted in September 2008, April 2009, and December 2011 show a progressive worsening of the Veteran's hearing consistent with noncompensable, 20 percent, and 30 percent evaluations under 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Clinical records of audiological treatment at the Orlando VA Medical Center (VAMC) indicate that the Veteran's hearing was tested in September 2008 and October 2009.  An audiological note dated in October 29, 2009 indicates that the audiograms documented a worsening of the Veteran's hearing loss.  However, these VAMC audiograms are not associated with the claims file and are stored in a virtual format not accessible by the Board.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Copies of the September 2008 and October 2009 audiograms must be obtained and associated with the claims file as they may demonstrate hearing loss of greater severity than that documented in the audiograms currently contained in the record.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the results of the Orlando VAMC audiograms performed on September 13, 2008 and October 29, 2009.  Associate copies of the audiograms with the Veteran's virtual claims file.  All attempts to obtain this evidence must be documented in the record.  

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any currently present arthritis.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Determine the joints (other than the lumbar spine) that manifest arthritis.  The record currently contains evidence of degenerative joint disease of the cervical spine, bilateral knees, shoulders, hands, and feet.  

b)  With respect to any currently present arthritic joints, the examiner should determine whether they are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty, to include the Veteran's complaints of multiple joint pain and findings of degenerative joint disease.

c)  The examiner should also determine whether the Veteran's arthritic joints are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), caused or aggravated by the service-connected low back disability. 

The Veteran contends that the arthritis in his lumbar spine has spread to multiple other joints.  The record contains a February 2011 statement from his private doctor, Christopher Mondello, in support of secondary service connection. 

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  The rationale must include discussion of the contents of the service treatment records.  The examiner must also specifically address whether the Veteran's back disability aggravates the claimed arthritis.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's GERD.  After examining the Veteran and reviewing the claims file, the examiner should determine whether the Veteran's GERD is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty, to include the Veteran's multiple treatments for gastroenteritis.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  The rationale must include discussion of the contents of the service treatment records and consideration of the Veteran's March 2008 report of continuous symptoms since service.

4.  Readjudicate the claims on appeal.  If the benefits sought are not granted, issue a SSOC to the Veteran and his representative before returning the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


